DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests replacing “second colors” in lines 16-17 with –the second colors--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, US 2008/0260218 in view of Jaeb et al, US 2011/0130642.
 	Regarding claim 1, Smith discloses a non-transitory computer readable medium for tracking healing progress of multiple adjacent wounds, the computer readable medium containing instructions that when executed by a processor cause the processor to perform a method (Abstract; para 0018 and 0044; a system, method, and computer readable storage medium for detection and quantification of changes in color on skin or internal tissue or organs (e.g., wounds) within the human body), the method comprising: 
 	receiving a first image of a plurality of adjacent wounds in proximity to a form of colorized surface having colored reference elements (figs. 1-2, element 24; para 0086 and 0106; a reference label having several reference colors) thereon (figs. 5 and 9; para 0085-0086, 0140, 0142, and 0146; the image (e.g., first image Y) is captured after placement of a reference label having several reference colors, adjacent to the tissue or organ (e.g. wound)); 
 	using the colored reference elements in the first image to determine first colors of the plurality of wounds, wherein during determination of the first colors, the colored reference elements are used to correct for local illumination conditions (para 0087-0088 and 0106-0107; image correction was performed, by comparing the LAB color values of at least two reference colors of the reference label, as they appear in the image, with their true predetermined LAB values); 
 	receiving a second image of the plurality of wounds in proximity to the form of colorized surface to determine second colors of the plurality of wounds, wherein capture of the second image occurs at least one day after capture of the first image (figs. 5 and 9; para 0085-0086, 0140, 0142, and 0146; the image (e.g., second image X) is captured after placement of a reference label having several reference colors, adjacent to the tissue or organ (e.g. wound) in a second visit); 
 	using the colored reference elements in the second image to determine second colors of the plurality of wounds in the second image, and wherein, during determination of the second colors, the colored reference elements are used to correct for local image correction was performed, by comparing the LAB color values of at least two reference colors of the reference label, as they appear in the image, with their true predetermined LAB values); 
 	matching each of the plurality of wounds in the second image to a wound of the plurality of wounds in the first image (para 0089-0091, 0100-0101, 0119, and 0140; comparison is performed between the first image (image Y) and the second image (image X)); and 
 	determining an indicator of the healing progress for each of the plurality of wounds based on changes between the first image and the second image (para 0091, 0105, and 0141; the intensity and distribution of color can be quantified and followed over several weeks or months, in order to determine whether the extent of change is significant, indicating improvement or worsening of the medical condition).
 	Smith discloses claim 1 as enumerated above, but Smith does not explicitly disclose each wound has multiple segments of differing colors as claimed.
 	However, Jaeb discloses the tissue site 104 has a variety of tissue types. For example, wound edges or periwound skin 120 may be pink/white and define tissue site 104, granulation tissue 122 may be red/deep pink that is moist with a bumpy appearance, necrotic tissue 124 may be black/brown in color and be hard, and slough tissue 126 may be yellow/white in color and be loose (fig. 1B; para 0031).
 	Therefore, taking the combined disclosures of Smith and Jaeb as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tissue site 104 has a variety of tissue types. For example, wound edges or periwound skin 120 may be pink/white and define tissue 
 	Regarding claim 2, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the form of colorized surface is a printed form (fig, 2; para 0124) and wherein a first version of the printed form appears in the first image and a second version of the printed form appears in the second image, the second version differ from the first version (figs. 5 and 9; para 0142 and 0146).
 	Regarding claim 3, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the form of colorized surface is a printed form (fig, 2; para 0124) and wherein a same version of the printed form appears in both the first image and the second image (fig. 1; para 0089).
 	Regarding claim 4, the non-transitory computer readable medium of claim 1, Jaeb in the combination further disclose wherein the method further comprises using the colored reference elements to determine the local illumination conditions, and to separately rectify colors of the multiple segments of each wound based on the local illumination conditions (para 0031-0032).
 	Regarding claim 5, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the method further comprises determining a time difference between the first image and the second image (figs. 5 and 9; para 0142 and 0146).
Regarding claim 6, the non-transitory computer readable medium of claim 5, Smith in the combination further disclose wherein the time difference between the first image and the second image is determined automatically using metadata associated with the second image (figs. 5 and 9; para 0142 and 0146).
 	Regarding claim 7, the non-transitory computer readable medium of claim 5, Smith in the combination further disclose wherein the time difference between the first image and the second image is determined automatically by comparing metadata associated with the first image and metadata associated with the second image (figs. 5 and 9; para 0142 and 0146).
 	Regarding claim 8, the non-transitory computer readable medium of claim 5, Smith in the combination further disclose wherein the method further comprises predicting an expected appearance of each of the plurality of wounds in the second image based on the determined time difference (figs. 5 and 9; para 0142 and 0146), and using the predicted expected appearance for matching each of the plurality of wounds in the second image to the plurality of wounds in the first image (para 0089-0091, 0100-0101, 0119, and 0140).
 	Regarding claim 9, the non-transitory computer readable medium of claim 8, Smith in the combination further disclose wherein the predicted expected appearance is based on a type of each of the plurality of wounds (figs. 5 and 9; para 0142 and 0146).
 	Regarding claim 10, the non-transitory computer readable medium of claim 8, Smith in the combination further disclose wherein the predicted expected appearance is based on non-wound-related patient characteristics (fig. 4; para 0140).
Regarding claim 11, the non-transitory computer readable medium of claim 8, Smith in the combination further disclose wherein the predicted expected appearance is based on a healing progress indicator of each of the plurality of wounds determined from previous images (fig. 9; para 0146).
 	Regarding claim 12, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the method further includes determining a wound signature based on visual appearance of the multiple segments for each of the plurality of wounds, and using the wound signature for matching each of the plurality of wounds in the second image to the each of the plurality of wounds in the first image (para 0089-0091 and 0140).
 	Regarding claim 13, the non-transitory computer readable medium of claim 12, Smith in the combination further disclose wherein the wound signature is associated with ratios between areas of the multiple segments (para 0157, 0159, and 0161-0162).
 	Regarding claim 14, the non-transitory computer readable medium of claim 12, Smith in the combination further disclose wherein the method further includes updating the wound signature for each of the plurality of wounds based on visual appearance of the multiple segments as depicted in the second image (para 0091 and 0140-0141).
 	Regarding claim 15, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the method further includes using the first captured image, the second captured image, and additional captured images to create a video stream illustrating the healing progress for each of the plurality of wounds (fig. 9; para 0146).
Regarding claim 16, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein two or more wounds in the first image are joined together into a first wound in the second image, and wherein the method further includes matching the first wound in the second image to the two or more wounds in the first image (figs. 5 and 9; para 0089-0091, 0100-0101, 0119, and 0140).
 	Regarding claim 17, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein a first wound in the first image split into two or more wounds in the second image, and wherein the method further includes matching the two or more wounds in the second image to the first wound in the first image (figs. 5 and 9; para 0089-0091, 0100-0101, 0119, and 0140).
 	Regarding claim 18, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the method further includes determining that the healing progress of at least one of the plurality of wounds is below a healing threshold, and generating a treatment suggestion for improving healing of the at least one wound (para 0097 and 0146).
 	Regarding claim 19, the non-transitory computer readable medium of claim 1, Smith in the combination further disclose wherein the method further includes updating personal electronic medical records with the indicator of the healing progress for each of the plurality of wounds (para 0091, 0105, and 0141).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665